Title: To George Washington from Miles King, 27 April 1797
From: King, Miles
To: Washington, George



Worthy Sir
Hampton April 27th 1797

From my Early Acquaintance with you I have taken the liberty of Addressing you in an Appointment of Importance to my large and growing Family—having Spent Upwards of Twenty Years in the Service of my Country and Eighteen Years in the Assembly of Virginia Acquainted with business being all my life in the Merchantile line and knowing the Duty of the office which I Wish to gett, my Aid in Convention to Establish the Present Government and my Friendship for good Order & good Government will I hope plead in my favour[.] I have this Moment heard the Collector of Norfolk Cannot live many days and by his Death the Office will be Vacant, I must request the favour of you sir if Consistent with your Own Opinion of me that you will be pleased to Write to the President of the United States in my favour & Aid me and my Family in the Appointment when the Office becomes Vacant, My Friend Colo. Cary has been long Acquainted and Will be my Security for the faithfull discharge of the Dutys of the office, in Short I can gett a recommendation from every County in Virginia was it Necessary having an Extensive Acquaintance—One Word sir from you will do the business, if Mr Jefferson was at Philadelphia he would render me every Assistance as I am Well Acquainted with him, my Brother John King was Collector to the day of his Death and Executed the Dutys of that Office with great Satisfaction, As the Office is of great Importance I expect there will be many Applications for it. Your Aid Sir will Oblige an Old servant of the Public—I am with great respect Your Most Obedient Servant

Miles King


This is the first Appointment I ever Askd for—and Should not do it now if it was not for a large Family.

